J-S61037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT
                                                                 OF
                                                            PENNSYLVANIA
                               Appellee

                          v.

    E.G.,

                               Appellant                   No. 159 EDA 2017


                       Appeal from the Order November 17, 2016
                    in the Court of Common Pleas of Lehigh County
                   Criminal Division at No.: CP-39-CR-0004517-2008


BEFORE: LAZARUS, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                             FILED NOVEMBER 06, 2017

            Appellant, E.G., appeals pro se from the order entered in the Court of

Common Pleas of Lehigh County granting in part and denying in part his

motion requesting transcription of the notes of testimony from a November

2010 hearing, and discovery of certain documents relating to his conviction of

rape of a child.1 Because Appellant’s brief is substantially defective, we quash

this appeal.

            The court aptly set forth the background of this case as follows:

                   . . . On January 13, 2009, [Appellant] entered a plea of
            guilty to Rape of a Child[.] [Appellant] was sentenced to a term
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Appellant’s conviction stems from his sexual abuse of his then ten-year-old
biological daughter. (See N.T. Guilty Plea, 1/13/09, at 5-6).
J-S61037-17


        of imprisonment of not less than ten (10) years nor more than
        forty (40) years in a state correctional institution. On August 28,
        2009, [Appellant] filed a direct appeal. On June 18, 2010, the
        Superior Court affirmed this [c]ourt’s judgment of sentence.
        Thereafter, a Motion for Writ of Habeas Corpus was filed on
        September 7, 2010, and an amended Petition for Post Conviction
        Collateral Relief[2] was filed on October 29, 2010. Then, on
        November 22, 2010, [following a hearing, Appellant] withdrew his
        Petition for Post Conviction Collateral Relief. Thereafter, on
        February 4, 2011, [Appellant] filed a second Motion for Writ of
        Habeas Corpus, which this [c]ourt denied on April 6, 2011. Also,
        on June 13, 2011, [Appellant] filed a Pro Se Motion for Writ of
        Habeas Corpus, and on June 15, 2011, [he] filed a Pro Se
        Supplemental Motion for Writ of Habeas Corpus. This [c]ourt
        denied said motion on July 26, 2011. Then, [Appellant] filed
        another petition seeking post conviction collateral relief on July
        12, 2012, that this [c]ourt subsequently denied. [Appellant] filed
        another Petition for Post Conviction Collateral Relief on
        December[]10, 2014. After providing [Appellant] with notice of
        its intent to dismiss this subsequent Motion for Post Conviction
        Collateral Relief, this [c]ourt denied [his] requested relief on
        January 1[4], 2015. Thereafter [Appellant] filed an appeal. The
        Superior Court of Pennsylvania affirmed this [c]ourt’s [order] on
        March 11, 2016. [Appellant] filed a Petition for Allowance of
        Appeal with the Supreme Court of Pennsylvania, which was denied
        on September 6, 2016. Then, on November 4, 2016, [Appellant]
        filed a Motion for PCRA Transcript and Discovery. On November
        17, 2016, this [c]ourt ordered the transcription of the [November
        22, 2010] PCRA hearing, but denied [his] discovery request. The
        within [timely] appeal followed on December 16, 2016.[3]

(Rule 1925(a) Opinion, 12/22/16, at 1-2).

        Appellant raises five issues for our review:

        1. Was trial counsel ineffective for not answering [A]ppellant’s
        request for his discovery before and after he was sentenced?
____________________________________________


2   Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.

3 The court did not order Appellant to file a concise statement of errors
complained of on appeal. It entered an opinion on December 22, 2016. See
Pa.R.A.P. 1925.

                                           -2-
J-S61037-17



       2. Did the arresting detective violate [A]ppellant’s Fourth
       Amendment right against unreasonable searches and seizures, by
       arresting him in his apartment without a warrant?

       3. Was [A]ppellant served a legal search warrant by the detective
       to be taken to have his blood drawn for DNA comparison?

       4. Did an illegal search and illegal arrest lead to an unlawful arrest
       and conviction?

       5. Did [A]ppellant’s victim, his ten year old daughter, give a
       statement of her own free will that she had not been touched
       inappropriately by anyone?

(Appellant’s Brief, at 4).4

       As an initial matter, we emphasize that appellate briefs must conform

materially to the requirements of the Pennsylvania Rules of Appellate

Procedure, and this Court may quash or dismiss an appeal if an appellant fails

to conform to these requirements. See Pa.R.A.P. 2101 (authorizing quashal

where defects in appellate brief are substantial). It is well-settled that “where

an appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful fashion

capable of review, that claim is waived.” Commonwealth v. Johnson, 985
A.2d 915, 924 (Pa. 2009), cert. denied, 562 U.S. 906 (2010) (citations

omitted).

                    When briefing the various issues that have been
              preserved, it is an appellant’s duty to present
              arguments that are sufficiently developed for our
              review. The brief must support the claims with
____________________________________________


4 Appellant also challenges the discretionary aspects of his sentence. (See
id. at 7). This claim was previously litigated. (See infra, at *5 n.5).

                                           -3-
J-S61037-17


           pertinent discussion, with references to the record and
           with citations to legal authorities. . . .

                 This Court will not act as counsel and will not
           develop arguments on behalf of an appellant.
           Moreover, when defects in a brief impede our ability
           to conduct meaningful appellate review, we may
           dismiss the appeal entirely or find certain issues to be
           waived.

     . . . The appellate brief is the most vital tool in any effort to obtain
     relief on appeal. Any effort and preparation for appeal are lost if
     the arguments in the brief are presented improperly,
     incompletely, or inaccurately. As this Court has stated:

           . . . Appellate mandates are not hyper-technical. They
           are designed to foster the uniform consideration of the
           substantive issues in all cases. We must not proceed
           haphazardly—following procedure in one case,
           ignoring it in another—under the guise of reaching
           those substantive issues. . . .

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010), appeal

denied, 29 A.3d 796 (Pa. 2011) (citations omitted); see also Pa.R.A.P.

2119(a)-(c).

     Our procedural rules apply equally to represented parties and pro se

litigants. See Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super.

2003), appeal denied, 879 A.2d 782 (Pa. 2005).

           . . . Although this Court is willing to liberally construe
     materials filed by a pro se litigant, pro se status confers no special
     benefit upon the appellant. To the contrary, any person choosing
     to represent himself in a legal proceeding must, to a reasonable
     extent, assume that his lack of expertise and legal training will be
     his undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa. Super. 2010), appeal denied, 20
A.3d 489 (Pa. 2011) (citations omitted).


                                      -4-
J-S61037-17



       Here, Appellant’s brief falls well below the minimum standards

delineated in our Rules of Appellate Procedure. Specifically, his two and one-

half-page argument is not divided into sections addressing the five issues he

presents in his statement of the questions involved, or the sentencing claim

he purports to raise.        (See Appellant’s Brief, at pages 8-10); see also

Pa.R.A.P. 2116(a), 2119(a). It consists chiefly of grievances regarding the

circumstances of his arrest and the search of his apartment, told in narrative

form, coupled with bald, conclusory allegations concerning the lack of proper

documents in this case. (See Appellant’s Brief, at 8-9 (claiming that copy of

application for search warrant was not signed or sealed by judge, and

declaring: “To this day [A]ppellant believes that an arrest warrant does not

exist.”)) (citation omitted).       Notably, his argument lacks a discussion of

pertinent case law relating to his request that the court actually denied—

discovery.

       In short, Appellant fails to provide any coherent analysis of his five

questions (plus the sentencing claim), most of which appear to be issues he

should have raised on direct appeal.5            Even if we liberally construe the

materials Appellant filed, the lack of pertinent legal argument and other

substantial defects in his brief preclude us from conducting meaningful review.

____________________________________________


5 On direct appeal Appellant raised one issue, in which he challenged the
discretionary aspects of his sentence, and this Court found the claim meritless.
(See Commonwealth v. E.G., No. 2584 EDA 2009, unpublished
memorandum at *2-6 (Pa. Super. filed June 18, 2010)).



                                           -5-
J-S61037-17



See Johnson, supra at 924.             Accordingly, all of his issues on appeal are

waived, and we quash this appeal. See id.; see also Pa.R.A.P. 2101.6

     Appeal quashed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2017




____________________________________________


6  For the sake of completeness, we observe that Appellant erroneously claims
relief under the PCRA. (See Appellant’s Brief, at cover page, 3). The trial
court properly did not treat Appellant’s discovery motion, filed years after his
judgement of sentence became final, as a PCRA petition. (See Order,
11/17/16; Rule 1925(a) Op., at 2-3). Moreover, we note that in PCRA
litigation, “no discovery [is] permitted at any stage of the proceedings,
except upon leave of court after a showing of exceptional circumstances.”
Pa.R.Crim.P. 902(E)(1) (emphases added). We conclude that, even if the
court had treated Appellant’s motion as a PCRA petition, there is nothing in
the record evidencing exceptional circumstances warranting discovery. Also,
as the Commonwealth points out, there were no then-pending proceedings
before the court when Appellant filed his motion. (See Commonwealth’s Brief,
at 5-6).

       Furthermore, “when a defendant enters a guilty plea, he or she waives
all defects and defenses except those concerning the validity of the plea, the
jurisdiction of the trial court, and the legality of the sentence imposed.”
Commonwealth v. Stradley, 50 A.3d 769, 771 (Pa. Super. 2012) (citation
omitted). On their face, all of Appellant’s issues would be waived.

       Additionally, we observe that none of Appellant’s issues were raised in
the trial court. They would be waived for that reason as well. See Pa.R.A.P.
302(a).

                                           -6-